                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 WILLIAM J. JOHANSEN,                             )
                                                  )
                          Plaintiff,              )
                                                  )
                   v.                             )   C.A. No. 17-452 (MN) (SRF)
                                                  )
 AIR & LIQUID SYSTEMS                             )
 CORPORATION, et al.,                             )
                                                  )
                          Defendants.             )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

                  WHEREAS, on February 26, 2020, Magistrate Judge Fallon issued a Report and

Recommendation for Order of Dismissal (“the Report”) (D.I. 217) in this action, recommending

the Complaint be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute

claims against The Fairbanks Company and for failure to respond to the Order to Show Cause

(D.I. 216); and

                  WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the

Federal Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on

the face of the record.

                  THEREFORE, IT IS HEREBY ORDERED this 12th day of March 2019 that the

Report and Recommendation for Order of Dismissal (D.I. 217) is ADOPTED. The Fairbanks

Company is DISMISSED with prejudice. The Clerk of Court is directed to CLOSE this case.




                                                      The Honorable Maryellen Noreika
                                                      United States District Judge
